DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the battery module" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Also, claim 16 recites the limitation “the busbar” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the battery module" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Also, claim 17 recites the limitation “the busbar” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 6, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al. (US 2012/0164490 A1, cited on IDS of 06 October 2020) in view of Lee et al. (US 2013/0216870 A1), and further in view of Koide et al. (EP 0037122 A1, see attachment).
Regarding claim 1, Itoi teaches a battery (“FIG. 1 is a cross-sectional view schematically illustrating a configuration of a battery 100”, [0042]), comprising: 
a battery can 7 including a cylindrical portion, a bottom wall closing one end of the cylindrical portion, and an open rim continuing to the other end of the cylindrical portion (“As a cell 100 to be used in a battery module according to the present disclosure, a cylindrical lithium ion secondary battery as illustrated in FIG. 1 may be employed”, [0043]; “a battery case 7”, [0044]; fig. 1 shows a cross-section of the cylindrical battery including the side walls which form a cylindrical portion, a bottom wall closing the bottom of the case with respect to the figure, and an open rim at the top of the cylindrical portion with respect to the figure; as shown in figs. 8, 9 and 13, the side walls are cylindrical); 
an electrode body 4 housed in the cylindrical portion (“an electrode group 4 in which a positive electrode 1 and a negative electrode 2 are wound with a separator 3 interposed therebetween is housed in a battery case 7 together with a nonaqueous electrolyte”, [0044]; fig. 1 shows that the electrode body 4 is housed in the cylindrical portion of case 7); 
and a sealing body fixed to the open rim so as to seal an opening defined by the open rim, the sealing body having a first principal surface facing an interior of the battery can, a second principal surface opposite to the first principal surface, and a side surface connecting the first principal surface with the second principal surface (“The terminal plate 8, the valve 14, the inner cap 13, and the filter 12 serve as a unit, and seal an opening of the battery case 7 with a gasket 11 interposed therebetween”, [0045]; fig. 1 shows that the terminal plate 8, valve 14, inner cap 13, filter 12, and gasket 11 as a unit form a sealing body to seal the open rim of the case 7; this unit has a first surface facing the inside of can 7, a second surface opposite the first and facing outside the can 7, and a side surface which connects the first and second surfaces), 
wherein the sealing body includes a sealing plate with electrical conductivity, and a gasket with electrically insulating properties disposed at a peripheral portion of the sealing plate (“a metal safety valve 14. The valve 14 is connected to a terminal plate 8 also serving as a positive electrode terminal”, [0045]; fig. 1 shows that valve 14 seals the cell and, being made of metal, it has electrical conductivity; gasket 11, disposed at a peripheral portion of the sealing plate as shown in fig., is understood to be insulative; a person of ordinary skill in the art would understand that gasket 11 is made of an insulative material in order to prevent a short circuit between the case, i.e. the negative electrode, and the sealing plate, i.e. the positive electrode), 
an end surface of the open rim faces the axial direction of the battery can 7 (“a shoulder 7 a of the battery case 7”, [0054]; fig. 3 shows that shoulder 7a forms an end surface of the open rim, and that the shoulder 7a faces the axial direction of the battery can, i.e. the vertical direction with respect to the figure). 
Itoi does not teach that the gasket protrudes at least partially beyond an end surface of the open rim in an axial direction of the battery can. 
	Lee teaches a cylindrical secondary battery with a can 200, a cap assembly 100 that seals the open end of the can, and an electrode body 300 ([0036]-[0041]; fig. 2), similar to the battery of Itoi. Lee teaches that an end surface of the open rim is on the side surface of the sealing body (fig. 2 of Lee shows that the open rim of the battery case 200 has an upper end surface, with respect to the figure, which lies along the side surface of the sealing body, which includes gasket 160). Specifically, Lee teaches the gasket protruding at least partially beyond the end surface of the open rim in an axial direction of the battery can (fig. 2 of Lee shows that gasket 160, corresponding to gasket 11 of Itoi, extends beyond the end surface of the open rim in a direction upward vertical direction with respect to the figure; in fig. 1 of Itoi and fig. 2 of Lee, the axis of the cylinder wall portion is a vertical line with respect to the figures, such that the vertical direction may be considered the axial direction). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the open rim of Itoi such that the end surface of the open rim is on the side surface of the sealing body, as in the configuration of Lee. The configuration of Lee provides a convenient and reliable seal for the battery case (“the cap assembly may be easily mounted to an open end of the battery can, and when the cap assembly is welded to the battery can by laser, the welding process may be performed conveniently and uniformly”, [0019], Lee; “Therefore stable coupling force and sealing force are ensured between the cap assembly and the battery can”, [0020], Lee). 
	Neither Itoi nor Lee explicitly teach that an outer diameter of the end surface of the open rim is smaller than a diameter of the cylindrical portion.
	Koide teaches a cylindrical battery with a can 1, a cap assembly 7 that seals the open end 4 of the can 1, and cell elements (Abstract; lines 3-13 of p. 3), similar to the battery can of Itoi. Specifically, Koide teaches that the outer diameter of the end surface of the open rim 4 is smaller than a diameter of the cylindrical portion 5 (“the mouth portion of the container having a diameter smaller by at least a wall thickness of the intermediate portion of the container than a diameter of the intermediate portion of the container”, Abstract; fig. 2 shows that the outer diameter of the end surface of the open rim 4 is smaller than an outer diameter of the cylindrical portion 5). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the battery can of Itoi by forming the open rim with a smaller diameter than the cylindrical portion as taught by Koide. Koide teaches that this configuration helps to reinforce the sealing mouth portion and improve the battery seal to prevent leakage (lines 7-19, p. 6). 
Regarding claim 4, Itoi teaches the battery according to claim 1. Itoi does not teach that an end surface of the open rim is on the side surface of the sealing body.
Lee teaches a cylindrical secondary battery with a can 200, a cap assembly 100 that seals the open end of the can, and an electrode body 300 ([0036]-[0041]; fig. 2), similar to the battery of Itoi. Specifically, Lee teaches that an end surface of the open rim is on the side surface of the sealing body (fig. 2 of Lee shows that the open rim of the battery case 200 has an upper end surface, with respect to the figure, which lies along the side surface of the sealing body, which includes gasket 160). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the open rim of Itoi such that the end surface of the open rim is on the side surface of the sealing body, as in the configuration of Lee. The configuration of Lee provides a convenient and reliable seal for the battery case (“the cap assembly may be easily mounted to an open end of the battery can, and when the cap assembly is welded to the battery can by laser, the welding process may be performed conveniently and uniformly”, [0019], Lee; “Therefore stable coupling force and sealing force are ensured between the cap assembly and the battery can”, [0020], Lee). 
Regarding claim 6, modified Itoi teaches battery according to claim 4, wherein in a height direction of the battery can, the open rim is smaller in outer diameter at a lowest position in contact with the sealing body, than the cylindrical portion (fig. 1 of Itoi, a cutaway view of the battery can 7 in a height direction, shows that the open rim of case 7 has a grooved portion at its bottom side with respect to the figure; this groove is in contact with the sealing body through gasket 11; at the groove, the outer diameter of the rim is smaller than the outer diameter of the cylindrical body portion).
Regarding claim 13, modified Itoi teaches the battery according to claim 1, wherein the gasket 310 has:
an inner ring portion disposed on the peripheral portion on a side facing the electrode body 31 (figs. 3 and 7 of Kim show that the gasket 310 has an inner ring disposed under the periphery of plate 36 with respect to the figure; the inner ring portion is on the side of plate 36 facing the electrode body 31), 
an outer ring portion disposed on the peripheral portion on a side opposite the side facing the electrode body 31 (figs. 3 and 7 of Kim show that the gasket 310 has an outer ring portion disposed on the upper periphery of plate 36 with respect to the figure; the upper ring portion is on the side of plate 36 facing away from the electrode body 31), 
a side wall portion covering an end surface of the peripheral portion (figs. 3 and 7 of Kim show that the gasket 310 has a side wall portion tucked into the upper rim of can 32; this side wall portion covers the side end portions of the periphery of plate 36), 
and a peripheral portion of the outer ring portion protrudes at least partially beyond the end surface of the open rim in an axial direction of the battery can (Itoi as modified by Lee teaches that the gasket protruding at least partially beyond the end surface of the open rim in an axial direction of the battery can; fig. 2 of Lee shows that gasket 160, corresponding to gasket 11 of Itoi, extends beyond the end surface of the open rim in a direction upward vertical direction with respect to the figure; in fig. 1 of Itoi and fig. 2 of Lee, the axis of the cylinder wall portion is a vertical line with respect to the figures, such that the vertical direction may be considered the axial direction; the portion that of the gasket that protrudes corresponds to the peripheral portion).
Regarding claim 15, modified Itoi teaches a battery module (“Battery Module”, Title; battery assembly 300, shown in figs. 8 and 9), comprising: 
a plurality of batteries 100 according to claim 1 (“The connection structure among the electrodes of the cells 100 using a metal bus bar will be described herein after with reference to FIGS. 8-14”, [0086]; Itoi as modified by Lee and Koide teaches the battery of claim 1 as discussed above); 
and a busbar 81 electrically connecting the plurality of batteries 100 (“the positive electrode bus
bar 83 and the negative electrode bus bar 81 connecting the positive electrodes and the negative electrodes of the cells 100 in parallel are in contact with the battery cases”, [0088]; “The negative electrode bus bar 81 is, for example, a nickel plate having a thickness of 0.2 mm, and is configured to be in contact with the battery cases (i.e., the negative electrode terminals) of the cells 100 constituting the battery assembly 300”, [0091]; the negative busbar 81 corresponds to the claimed busbar and is shown in figs. 8-14; since the busbar 81 is constructed of a metal, i.e. conducting, material and is physically connected to the cells, the busbar 81 electrically connects the batteries 100),  
the busbar 81 having a plurality of through-holes 81a fitted with the batteries 100 (“this negative electrode bus bar 81 has a stepped portion 81b extending along the longitudinal direction, and through holes 81a and negative electrode connection strips 81c are arranged to be spaced from one another along the longitudinal direction”, [0091]; figs. 10a and 11 show the through holes positioned on the busbar 81, and figs. 8, 9, 12 and 13 show how the batteries 100 are fitted to the through holes 81a), 
wherein the open rim of each of the batteries 100 fitted into the through-holes is at least partially in contact with the busbar 81 (figs. 12 and 14 show that the open rim portions of the cases 7 of batteries 100 are in contact with the busbar 81 when the batteries 100 are fitted to the through holes 81a), 
the open rim and the busbar 81 are electrically connected to each other (“the battery case 7 also serving as a negative electrode terminal”, [0044]; “The negative electrode connection strips 81c are welded to the outer peripheries of the battery cases to be fixed to the battery cases”, [0091]; the weld results in an electrical connection between the case 7 and the busbar portions 81c; figs. 12 and 14 show the physical connection between the open rim of case 7 and the busbar 81, and this physical contact causes electrical connection as well), 
and the sealing body and the busbar 81 are electrically insulated from each other (“the insulating plate 82 interposed between of the battery case and the bus bars 83 and 81 at the side of the positive electrode terminals of the cells 100. The positive electrode terminals 8 of the cells 100 are connected to the positive electrode bus bar 83 through positive electrode connection strips 84”, [0088]; terminal 8 is part of the sealing body and electrically connected to the positive bus bar 83, such that insulating plate 82 electrically insulates the sealing body from the negative busbar 81; additionally, a person of ordinary skill in the art would understand that gasket 11 electrically insulates the busbar 81 from the rest of the sealing body in order to prevent an undesirable short circuit between the positive and negative electrode).
Regarding claim 16, modified Itoi teaches the battery module 300 according to claim 13, wherein the busbar 81 has a first portion 81c covering at least part of the side surface of the sealing body, with the open rim of the battery can 7 between the first portion and the side surface (fig. 14 shows how portion 81c of busbar 81 covers a side surface of the body which includes plate 8, and how the open rim portion of case 7 is positioned between the side surface of the sealing body and the first portion 81c; “The negative electrode connection strips 81c are welded to the outer peripheries of the battery cases to be fixed to the battery cases”, [0091], where the outer peripheries of the battery cases corresponds to the claimed open rim).
Regarding claim 17, modified Itoi teaches the battery module 300 according to claim 13, wherein the busbar 81 has a second portion covering at least part of an outer periphery of the second principal surface of the sealing body (figs. 12 and 14 show a portion of busbar 81 resting on the uppermost section of the open rim of case 7; this portion may be considered a second portion which covers the outer periphery of the second, i.e. outward facing, surface of plate 8 of the sealing body).

Claims 7-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2002/0122974 A1).
Regarding claim 7, Kim teaches a battery 30 (“a cylindrical battery 30”, [0044]; see also Title, Abstract, figs. 3-7), comprising: 
a battery can including a cylindrical portion, a bottom wall closing one end of the cylindrical portion, and an open rim continuing to the other end of the cylindrical portion (“Referring to FIG. 3, the battery 30 includes a can 32”, [0045]; fig. 3 shows a cutaway view of the cylindrical portion and the open rim at the top of the battery with respect to the figure; although the figures do not show the bottom wall of the can, a can by definition has at least a cylindrical side wall and a bottom wall to close one end of the cylindrical portion); 
an electrode body 31 housed in the cylindrical portion (“A battery unit 31 is installed inside the can 32. The battery unit 31 has a positive electrode plate 31a, a negative electrode plate 31b and a separator 31c interposed there between for isolation, wound in a jelly-roll type”, [0046]; the battery unit is an electrode body, composed of positive and negative electrode plates; figs. 3 and 7 show that the electrode body 31 is positioned within the cylindrical side wall of can 32); 
and a sealing body fixed to the open rim so as to seal an opening defined by the open rim, the sealing body having a first principal surface facing an interior of the battery can, a second principal surface opposite to the first principal surface, and a side surface connecting the first principal surface with the second principal surface (“A cap assembly 35 is positioned in the upper portion of the can 32 and includes a cap cover 36 serving as a positive electrode terminal”, [0047]; “A gasket 310 is provided at the periphery of the cap assembly 35 to be electrically isolated from the can 32”, [0051]; “the gasket 310 is partly interposed between upper and lower parts of the bent periphery of the safety vent 39, thereby attaining a perfectly sealed space”, [0052]; the gasket 310 may be considered part of the cap assembly 35, such that the gasket 310 together with the cover 35 makes the cap assembly 35 a sealing body which seals the opening formed by the open rim of can 32; the cap assembly 35, especially the cover 36 of the assembly 35, has a first surface facing the interior of the battery, a second surface opposite the first, and a side surface connecting the first and second surfaces, as illustrated by the cutaway views of figs. 3 and 7).
the sealing body 35 has a sealing plate 36 and a gasket 310 disposed at the peripheral portion of the sealing plate 36 (“A cap assembly 35 is positioned in the upper portion of the can 32 and includes a cap cover 36 serving as a positive electrode terminal”, [0047], Kim; “A gasket 310 is provided at the periphery of the cap assembly 35”, [0051], Kim, such that the gasket may be considered a component of the cap assembly sealing body 35; figs. 3 and 7 of Kim show that the gasket is positioned at the side periphery of the sealing plate 36), 
an internal lead wire is extended from the electrode body 31, and the internal lead wire is connected to the sealing plate 36 (“An extension tap 300 having a predetermined length is formed at the periphery of the safety vent 39. The extension tap 300 is welded to the positive electrode tap 33”, [0050], Kim; extension tap 300 and electrode tap 33 may be collectively considered a lead wire which extends from the electrode body 31, as shown in figs. 3 and 7 of Kim; the lead wire is electrically connected to the sealing plate 36 via the safety valve 39 and the current controllers 37 and 38),
the internal lead wire is securely attached to the gasket (figs. 3 and 7 of Kim show how the upper portion 300 of the lead wire is inserted in gasket 310 in a form-fitting manner that secures the lead wire portion 300),
and in an extending direction of the internal lead wire, an attaching position of the internal lead wire to the gasket differs from a connecting position of the internal lead wire to the sealing plate (fig. 3 of Kim shows that in an extending direction of the internal lead wire in a diagonal direction with respect to the figure, the attaching position of the internal lead wire to the gasket differs from the connecting position of the internal lead wire to the sealing plate; see annotated fig. 7, below, which shows that the attaching portion is at the edge of the gasket, while the connecting portion is in the interior of the gasket).

    PNG
    media_image1.png
    470
    530
    media_image1.png
    Greyscale

Annotated Fig. 7 of Kim

Regarding claim 8, Kim teaches the battery according to claim 7, 
wherein the gasket 310 has 
an inner ring portion disposed on the peripheral portion on a side facing the electrode body 31 (figs. 3 and 7 of Kim show that the gasket 310 has an inner ring disposed under the periphery of plate 36 with respect to the figure; the inner ring portion is on the side of plate 36 facing the electrode body 31), 
an outer ring portion disposed on the peripheral portion on a side opposite the side facing the electrode body 31 (figs. 3 and 7 of Kim show that the gasket 310 has an outer ring portion disposed on the upper periphery of plate 36 with respect to the figure; the upper ring portion is on the side of plate 36 facing away from the electrode body 31), 
a side wall portion covering an end surface of the peripheral portion (figs. 3 and 7 of Kim show that the gasket 310 has a side wall portion tucked into the upper rim of can 32; this side wall portion covers the side end portions of the periphery of plate 36), 
and a lead holding portion disposed continuously with the inner ring portion so as to face the electrode body 31 (figs. 3 and 7 of Kim show a lead holding portion, which may be considered the portion of gasket 310 which surround the lead wire where it attaches to safety vent 39; the lead holding portion is continuous with the inner ring portion and extends toward, i.e. faces, the electrode body 31)
and the inner lead wire is securely attached to the gasket via the lead holding portion (figs. 3 and 7 of Kim show that the portion 300 of the inner lead wire is attached to gasket 310 by the lead holding portion as discussed above for the previous claim limitation).
Regarding claim 9, Kim teaches the battery according to claim 8, wherein the lead holding portion is present between the internal lead wire and the sealing plate, on the upper side of the internal lead wire extending along a plane direction of the sealing plate (figs. 3 and 7 of Kim show that the lead holding portion includes an upper section with respect to the figure; this section extends along the sealing plate 36 between the portion 300 of the lead wire and the sealing plate 36).
Regarding claim 10, Kim teaches the battery according to claim 9, wherein the lead holding portion has a pipe portion through which the internal lead wire is inserted along the plane direction of the sealing plate (figs. 3 and 7 of Kim show that the lead holding portion of gasket 310 forms a pipe around the portion 300 of the lead wire along the direction of sealing plate 36).
Regarding claim 11, Kim teaches the battery according to claim 10, wherein the lead holding portion forms the pipe portion by a snap-fit mechanism (figs. 3 and 7 of Kim show that the lead portion is fitted between the groove of the can 32 and the valve 39; the pipe portion may be considered as formed by snapping the lead holding portion into this fitted position).
Regarding claim 12, Kim teaches the battery according to claim 8, wherein the inner ring portion, the outer ring portion, the side wall portion, and the lead holding portion are integrally molded together into the gasket (as shown in figs. 3 and 7 of Kim, the inner ring portion, the outer ring portion, the side wall portion, and the lead holding portion are all sections of an integrally molded gasket 310).
Regarding claim 14, Kim teaches a battery 30 (“a cylindrical battery 30”, [0044]; see also Title, Abstract, figs. 3-7), comprising: 
a battery can including a cylindrical portion, a bottom wall closing one end of the cylindrical portion, and an open rim continuing to the other end of the cylindrical portion (“Referring to FIG. 3, the battery 30 includes a can 32”, [0045]; fig. 3 shows a cutaway view of the cylindrical portion and the open rim at the top of the battery with respect to the figure; although the figures do not show the bottom wall of the can, a can by definition has at least a cylindrical side wall and a bottom wall to close one end of the cylindrical portion); 
an electrode body 31 housed in the cylindrical portion (“A battery unit 31 is installed inside the can 32. The battery unit 31 has a positive electrode plate 31a, a negative electrode plate 31b and a separator 31c interposed there between for isolation, wound in a jelly-roll type”, [0046]; the battery unit is an electrode body, composed of positive and negative electrode plates; figs. 3 and 7 show that the electrode body 31 is positioned within the cylindrical side wall of can 32); 
and a sealing body fixed to the open rim so as to seal an opening defined by the open rim, the sealing body having a first principal surface facing an interior of the battery can, a second principal surface opposite to the first principal surface, and a side surface connecting the first principal surface with the second principal surface (“A cap assembly 35 is positioned in the upper portion of the can 32 and includes a cap cover 36 serving as a positive electrode terminal”, [0047]; “A gasket 310 is provided at the periphery of the cap assembly 35 to be electrically isolated from the can 32”, [0051]; “the gasket 310 is partly interposed between upper and lower parts of the bent periphery of the safety vent 39, thereby attaining a perfectly sealed space”, [0052]; the gasket 310 may be considered part of the cap assembly 35, such that the gasket 310 together with the cover 35 makes the cap assembly 35 a sealing body which seals the opening formed by the open rim of can 32; the cap assembly 35, especially the cover 36 of the assembly 35, has a first surface facing the interior of the battery, a second surface opposite the first, and a side surface connecting the first and second surfaces, as illustrated by the cutaway views of figs. 3 and 7).
the sealing body 35 has a sealing plate 36 and a gasket 310 disposed at the peripheral portion of the sealing plate 36 (“A cap assembly 35 is positioned in the upper portion of the can 32 and includes a cap cover 36 serving as a positive electrode terminal”, [0047], Kim; “A gasket 310 is provided at the periphery of the cap assembly 35”, [0051], Kim, such that the gasket may be considered a component of the cap assembly sealing body 35; figs. 3 and 7 of Kim show that the gasket is positioned at the side periphery of the sealing plate 36), 
an internal lead wire is extended from the electrode body 31, and the internal lead wire is connected to the sealing plate 36 (“An extension tap 300 having a predetermined length is formed at the periphery of the safety vent 39. The extension tap 300 is welded to the positive electrode tap 33”, [0050], Kim; extension tap 300 and electrode tap 33 may be collectively considered a lead wire which extends from the electrode body 31, as shown in figs. 3 and 7 of Kim; the lead wire is electrically connected to the sealing plate 36 via the safety valve 39 and the current controllers 37 and 38),
the internal lead wire is attached to the gasket (figs. 3 and 7 of Kim show how the upper portion 300 of the lead wire is inserted in gasket 310 in a form-fitting manner that secures the lead wire portion 300),
and in an extending direction of the internal lead wire, an attaching position of the internal lead wire to the gasket is further from a distal end of the internal lead wire than a connecting position of the internal lead wire to the sealing plate (annotated fig. 7 of Kim shows that the connecting position of the internal lead wire to the sealing plate may be considered a distal end of the internal lead wire, and the attaching position is further away from the connecting position in a direction along the diagonal extension of the internal lead wire with respect to the figure).

    PNG
    media_image1.png
    470
    530
    media_image1.png
    Greyscale

Annotated Fig. 7 of Kim

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al. (US 2012/0164490 A1) in view of Kim (US 2002/0122974 A1).
Regarding claim 18, Itoi teaches a battery module (“Battery Module”, Title; battery assembly 300, shown in figs. 8 and 9), comprising: 
a plurality of batteries 100 (“The connection structure among the electrodes of the cells 100 using a metal bus bar will be described herein after with reference to FIGS. 8-14”, [0086]); 
and a busbar 81 electrically connecting the plurality of batteries 100 (“the positive electrode bus
bar 83 and the negative electrode bus bar 81 connecting the positive electrodes and the negative electrodes of the cells 100 in parallel are in contact with the battery cases”, [0088]; “The negative electrode bus bar 81 is, for example, a nickel plate having a thickness of 0.2 mm, and is configured to be in contact with the battery cases (i.e., the negative electrode terminals) of the cells 100 constituting the battery assembly 300”, [0091]; the negative busbar 81 corresponds to the claimed busbar and is shown in figs. 8-14; since the busbar 81 is constructed of a metal, i.e. conducting, material and is physically connected to the cells, the busbar 81 electrically connects the batteries 100), 
the busbar 81 having a plurality of through-holes 81a fitted with the batteries 100 (“this negative electrode bus bar 81 has a stepped portion 81b extending along the longitudinal direction, and through holes 81a and negative electrode connection strips 81c are arranged to be spaced from one another along the longitudinal direction”, [0091]; figs. 10a and 11 show the through holes positioned on the busbar 81, and figs. 8, 9, 12 and 13 show how the batteries 100 are fitted to the through holes 81a), 
wherein the open rim of each of the batteries 100 fitted into the through-holes is at least partially in contact with the busbar 81 (figs. 12 and 14 show that the open rim portions of the cases 7 of batteries 100 are in contact with the busbar 81 when the batteries 100 are fitted to the through holes 81a), 
the open rim and the busbar 81 are electrically connected to each other (“the battery case 7 also serving as a negative electrode terminal”, [0044]; “The negative electrode connection strips 81c are welded to the outer peripheries of the battery cases to be fixed to the battery cases”, [0091]; the weld results in an electrical connection between the case 7 and the busbar portions 81c; figs. 12 and 14 show the physical connection between the open rim of case 7 and the busbar 81, and this physical contact causes electrical connection as well), 
and the sealing body and the busbar 81 are electrically insulated from each other (“the insulating plate 82 interposed between of the battery case and the bus bars 83 and 81 at the side of the positive electrode terminals of the cells 100. The positive electrode terminals 8 of the cells 100 are connected to the positive electrode bus bar 83 through positive electrode connection strips 84”, [0088]; terminal 8 is part of the sealing body and electrically connected to the positive bus bar 83, such that insulating plate 82 electrically insulates the sealing body from the negative busbar 81; additionally, a person of ordinary skill in the art would understand that gasket 11 electrically insulates the busbar 81 from the rest of the sealing body in order to prevent an undesirable short circuit between the positive and negative electrode).
Itoi does not teach all of the limitations of the battery of claim 7.
Kim teaches the battery of claim 7 as discussed above.
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the batteries of Itoi by substituting the batteries of Kim, having an internal lead wire securely attached to the gasket. The batteries of Kim have the same key features as the battery of Itoi, such as the can, open rim, electrode body, and sealing body, and the cell of Kim will predictably function in the module of Itoi. Itoi specifically mentions that other battery cells may be substituted (“For example, in the above embodiments, the cells 100 are lithium ion secondary batteries, but may be other secondary batteries (e.g., nickel-metal hydride batteries)”, [0122], Itoi). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Additionally, the battery cell of Kim has a number of advantages (see [0067]-[0073] of Kim) which may further motivate such a substitution.
Regarding claim 19, Itoi teaches a battery module (“Battery Module”, Title; battery assembly 300, shown in figs. 8 and 9), comprising: 
a plurality of batteries 100 (“The connection structure among the electrodes of the cells 100 using a metal bus bar will be described herein after with reference to FIGS. 8-14”, [0086]); 
and a busbar 81 electrically connecting the plurality of batteries 100 (“the positive electrode bus
bar 83 and the negative electrode bus bar 81 connecting the positive electrodes and the negative electrodes of the cells 100 in parallel are in contact with the battery cases”, [0088]; “The negative electrode bus bar 81 is, for example, a nickel plate having a thickness of 0.2 mm, and is configured to be in contact with the battery cases (i.e., the negative electrode terminals) of the cells 100 constituting the battery assembly 300”, [0091]; the negative busbar 81 corresponds to the claimed busbar and is shown in figs. 8-14; since the busbar 81 is constructed of a metal, i.e. conducting, material and is physically connected to the cells, the busbar 81 electrically connects the batteries 100), 
the busbar 81 having a plurality of through-holes 81a fitted with the batteries 100 (“this negative electrode bus bar 81 has a stepped portion 81b extending along the longitudinal direction, and through holes 81a and negative electrode connection strips 81c are arranged to be spaced from one another along the longitudinal direction”, [0091]; figs. 10a and 11 show the through holes positioned on the busbar 81, and figs. 8, 9, 12 and 13 show how the batteries 100 are fitted to the through holes 81a), 
wherein the open rim of each of the batteries 100 fitted into the through-holes is at least partially in contact with the busbar 81 (figs. 12 and 14 show that the open rim portions of the cases 7 of batteries 100 are in contact with the busbar 81 when the batteries 100 are fitted to the through holes 81a), 
the open rim and the busbar 81 are electrically connected to each other (“the battery case 7 also serving as a negative electrode terminal”, [0044]; “The negative electrode connection strips 81c are welded to the outer peripheries of the battery cases to be fixed to the battery cases”, [0091]; the weld results in an electrical connection between the case 7 and the busbar portions 81c; figs. 12 and 14 show the physical connection between the open rim of case 7 and the busbar 81, and this physical contact causes electrical connection as well), 
and the sealing body and the busbar 81 are electrically insulated from each other (“the insulating plate 82 interposed between of the battery case and the bus bars 83 and 81 at the side of the positive electrode terminals of the cells 100. The positive electrode terminals 8 of the cells 100 are connected to the positive electrode bus bar 83 through positive electrode connection strips 84”, [0088]; terminal 8 is part of the sealing body and electrically connected to the positive bus bar 83, such that insulating plate 82 electrically insulates the sealing body from the negative busbar 81; additionally, a person of ordinary skill in the art would understand that gasket 11 electrically insulates the busbar 81 from the rest of the sealing body in order to prevent an undesirable short circuit between the positive and negative electrode).
Itoi does not teach all of the limitations of the battery of claim 14.
Kim teaches the battery of claim 14 as discussed above.
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the batteries of Itoi by substituting the batteries of Kim, having an internal lead wire securely attached to the gasket. The batteries of Kim have the same key features as the battery of Itoi, such as the can, open rim, electrode body, and sealing body, and the cell of Kim will predictably function in the module of Itoi. Itoi specifically mentions that other battery cells may be substituted (“For example, in the above embodiments, the cells 100 are lithium ion secondary batteries, but may be other secondary batteries (e.g., nickel-metal hydride batteries)”, [0122], Itoi). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Additionally, the battery cell of Kim has a number of advantages (see [0067]-[0073] of Kim) which may further motivate such a substitution.

Response to Arguments
The objections to claims 5 and 9 of 03 June 2022 have been overcome by amendment.
Applicant’s arguments, see p. 8, "II. The Rejection Of The Claims Under 35 U.S.C. 112, Second Paragraph", filed 14 September 2022, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 under 35 U.S.C. 112(b) of 03 June 2022 has been overcome by the amendments. 
Applicant's arguments, see p. 9-10, “III. The Rejection Of The Claims In View Of Prior Art”, have been fully considered but they are not persuasive. 
On p. 9, Applicant argues that neither Itoi, Kim nor Lee teach the limitations of amended claim 1. While none of these references explicitly teach this limitation, it is taught by Koide such that it would have been obvious to modify the battery of Itoi with the teachings of Koide to read on the limitations of amended claim 1.
On p. 9-10, Applicant argues that neither Kim, Lee, nor Itoi teach the limitations of amended claim 7 and new claim 14. These arguments are not commensurate in scope with the claims. Kim teaches an attaching portion have the claimed relationship to the connecting portion as discussed above for claims 7 and 14 and shown in annotated fig. 7 of Kim. 
The rejection of claims 1, 4, and 6-19 is substantially maintained, and modified in response to the amendments and new claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHARINE A CAUGHRON/Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728